Citation Nr: 0416374	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  03-15 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for 
respiratory disorders, to include chronic obstructive 
pulmonary disease (COPD), emphysema and pulmonary 
tuberculosis (PTB).  

2.  Entitlement to service connection for heart disease.  

3.  Entitlement to service connection for a disorder 
manifested by memory loss.

4.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.




ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from February 11, 1945 to 
April 1946.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  

Prior to the current appeal, the veteran's claim for service 
connection for a respiratory disorder was denied by the RO in 
an unappealed rating decision dated in July 1992.  That 
decision denied service connection for bronchitis and 
bronchiectasis.  (A decision dated in March 1992 denied 
service connection for pneumonia based on a finding that it 
was treated prior to active service.)  The issue before the 
Board, therefore, is whether the veteran has submitted new 
and material evidence to reopen the claim.  The requirement 
of submitting new and material evidence to reopen a claim is 
a material legal issue the Board is required to address on 
appeal regardless of the RO's action.  Barnett v. Brown, 83 
F.3d 1380, 1383- 1384 (Fed. Cir. 1996), see also Wakeford v. 
Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its 
own regulations by ignoring issue of whether any new and 
material evidence had been submitted to reopen the veteran's 
previously and finally denied claims).  

The veteran also submitted a timely notice of disagreement 
with the February 2003 rating decision that denied service 
connection for PTSD.  This issue will be addressed in the 
REMAND portion of this decision.  That issue is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.  


FINDINGS OF FACT

1.  In a July 1992 decision, the RO denied the claim of 
entitlement to service connection for a respiratory disorder, 
including bronchiectasis and bronchitis.  The veteran was 
notified of his procedural appellate rights by an August 1992 
letter; however, he did not appeal the decision.  

2.  Evidence submitted since the July 1992 rating decision is 
cumulative of evidence already of record and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  Heart disease did not result from disease or injury in 
service and has not been related thereto.

4.  Competent medical evidence of a diagnosis of a memory 
disorder is not of record.


CONCLUSIONS OF LAW

1. The July 1992 rating decision denying entitlement to 
service connection for a respiratory disorder is final. 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 (2003).

2.  Evidence submitted since the July 1992 rating decision is 
not new and material; thus, the requirements to reopen the 
claim of service connection for a respiratory disorder, 
including COPD, emphysema and PTB, have not been met. 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).

3.  The veteran is not entitled to service connection for 
heart disease.  38 U.S.C.A. §§ 1110, 1112, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2003).

4.  The veteran is not entitled to service connection for a 
disorder manifested by memory loss.  38 U.S.C.A. §§ 1110, 
1112, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2003).

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id.  

VA satisfied this duty by means of a letter to the veteran 
from the RO dated in January 2002, as well as by the 
discussions in the July 2002 rating decision and the April 
2003 Statement of the Case (SOC).  By means of these 
documents, the veteran was told of the requirements to 
establish service connection and the reasons for the denial 
of his claims.  The January 2002 letter, which was issued 
prior to the initial adjudication of the claims, advised him 
of his and VA's respective duties and to tell VA about any 
additional information or evidence he wanted VA to attempt to 
obtain for him.  He was also told what kind of evidence would 
be considered new and material.  Even though the veteran was 
not specifically asked to submit any evidence in his 
possession pertaining to the claims, he was told about the 
information and evidence needed from him, which would elicit 
any relevant evidence in his possession.  Additionally, any 
such error is harmless because the statements received by the 
RO make clear the veteran had no additional evidence to 
submit.  See 38 U.S.C.A. § 7261(b) (West 2002).  Therefore, 
the Board finds that the VA's duty to notify has been 
satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The RO obtained the veteran's service medical 
records and treatment records from the following sources: 
GSIS General Hospital, Dr. Ernesto L. Fontecha, Temple 
Community Hospital, Labiosound, Santo Tomas de Aquino Medical 
Center, Dr. Policarpio F. Enriquez, Dr. Lee, Dr. Tony Kiley, 
St. Vincent's Medical Center, and Dr. Ovid Mercene.  Also 
reviewed were records from Veterans Memorial Medical Center, 
Diliman, Quezon City.  

The duty to assist also includes, when appropriate, the duty 
to conduct a medical examination of the claimant.  See 
38 U.S.C.A. § 5103A(d).  An examination or opinion is 
necessary to make a decision on the claim when the record (1) 
contains competent evidence that the claimant has a current 
disability or persistent or recurrent symptoms of the 
disability; (2) contains evidence which indicates that the 
disability or symptoms may be associated with the claimant's 
active duty; and (3) does not contain sufficient medical 
evidence for VA to make a decision.  See 38 U.S.C.A. 
§ 5103A(d).  Here, the evidence does not indicate that heart 
disease or a disease manifested by memory loss may be 
associated with the veteran's active service.  See Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was not required 
to provide the veteran with a medical examination absent a 
showing by veteran of a causal connection between the 
disability and service).  While the veteran has current 
diagnoses of heart disease, he has not brought forth any 
credible evidence suggestive of a causal connection between 
the current heart disease and service.  In fact, the veteran 
reported no symptoms of such problems on separation 
examination in April 1946, as discussed below.  He has 
presented no evidence of former or current disability 
manifested by memory loss.  The RO informed the veteran that 
he would need medical evidence of a current disability, and 
the veteran has not provided such evidence.  

Moreover, as to the claim for respiratory disorders, as the 
veteran must present new and material evidence, an 
examination is not necessary.  The missing element in this 
claim is not current disability but rather a link between 
current disability and service.  The VCAA appears to have 
left intact the requirement that a veteran present new and 
material evidence to reopen a final decision under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceed to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the Act shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f).

Thus, a VA examination, though requested by the veteran, is 
not appropriate under the present circumstances for any of 
the claims on appeal.  

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of these claims.

II.  New and Material

In a July 1992 decision, the RO denied service connection for 
a respiratory disorder characterized as bronchiectasis and 
bronchitis on the basis that although such was currently 
shown, it was not demonstrated in service, was not shown by 
available evidence to have been manifested to a compensable 
degree within one year of separation from active duty, and 
had not been related to his service.  The veteran was 
notified of this decision in August 1992 and this letter 
provided him with information as to his procedural and 
appellate rights.  He did not appeal this decision.  Thus, 
this decision is final.  38 U.S.C.A. § 7105(a) (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2003).

Decisions of the RO are final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2003).  
However, if new and material evidence is presented or secured 
with respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002).  
Specifically, under 38 C.F.R. § 3.156(a), new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

The Board notes that the regulations were also recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  However, 
these regulations are effective prospectively for claims 
filed on or after August 29, 2001, and are therefore not 
applicable in this case as the veteran's claim to reopen was 
filed prior to August 29, 2001.  

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  

Evidence considered at the time of the July 1992 decision 
included service medical records, which showed that the 
veteran had pneumonia treatment and that the condition 
resolved February 10, 1945, the day before his active service 
began.  Other records included those from AFP Medical Center 
dated in August 1978, a medical certificate from GSIS 
hospital dated in 1976, and hospital records from Veterans 
Hospital dated in 1991 showing bronchiectasis, bronchitis, 
and mild PTB.  Thus, no respiratory disorders were shown 
prior to 1977.  

The veteran contends that his current respiratory disorders 
originated in service.  He has presented medical evidence of 
disability, including COPD, PTB and emphysema.  

Evidence submitted since the July 1992 denial of the claims 
includes multiple private medical records.  The private 
records, from Dr. Ernesto L. Fontecha, Temple Community 
Hospital, Labiosound, Santo Tomas de Aquino Medical Center, 
Dr. Enriquez, Dr. Lee, Dr. Tony Kiley, St. Vincent's Medical 
Center, and Dr. Ovid Mercene, are negative for findings or 
complaints of bronchiectasis prior to 1977, with the initial 
diagnosis of PTB in 1991, and treatment for COPD and 
emphysema in 1994, all many years after service separation.  

The Board observes that Dr. Enriquez, in a July 2001 
statement, reported that the veteran 'contracted pulmonary 
tuberculosis and malaria in service.'  However, this is not 
new and material as this evidence is not consistent with the 
already established medical history of no tuberculosis as 
shown at separation from service.  The opinion is not 
material as it has no factual basis.  A bare transcription of 
lay history unenhanced by any additional medical comment by 
the examiner is not competent medical evidence.  LeShore v. 
Brown, 8 Vet. App. 406 (1995).   The Board's analysis of this 
evidence is consistent with the principle that, while the 
credibility of the evidence must be presumed, its weight must 
be determined.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The medical opinion from Dr. Enriquez is based on 
the veteran's reported history, with no record of treatment 
or interaction with the veteran prior to 2001.  Thus, it has 
no weight.  

The evidence received since the 1992 denial by the RO, when 
considered in conjunction with the other evidence, is not 
significant.  It merely reinforces the fact that there is 
ongoing current disability, it does not tend to establish the 
fact that the current disability is related to service.  The 
evidence, though it was not previously submitted to agency 
decision makers, does not bear directly and substantially 
upon the specific reason for the prior denial, it is thus 
cumulative and redundant, and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  As such the Board finds that the evidence 
presented since the 1992 rating decision is not new and 
material and the claim for service connection for a 
respiratory disorder is not reopened.

III.  Service connection - heart disease and memory loss

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  To 
make a showing of chronic disease in service, a combination 
of manifestations is required that is sufficient to be 
identified as the disease entity and sufficiently observable 
to establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2003).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease that is diagnosed after discharge, when the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Service connection for 
certain heart disease, including valvular heart disease and 
arteriosclerosis, may be established based on a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2003).  

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Regardless of the theory of entitlement, however, the 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation. 38 U.S.C.A. §§ 1110, 
1131; see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It 
is well settled that in order to be considered for service 
connection, a claimant must first have a disability.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted 
that Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents 
resulted in disability.  See also Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).

The service medical records reflect no complaints or 
diagnoses of heart disease or memory loss.  The clinical 
evaluation report of the veteran at separation, dated in 
April 1946, revealed no diagnosis of heart disease or memory 
loss.  The veteran reported that he presently had no 
disabling wound, injury or disease.  In a corresponding 
affidavit, the veteran listed only pneumonia, having occurred 
from February 1 to February 10, 1945, as the only known wound 
or illness incurred while on active duty.  (The Board notes, 
parenthetically, that the veteran's active duty began, 
according to controlling VA regulations, February 11, 1945.)

The veteran filed a claim for service connection for heart 
disease and a disease manifested by memory loss in August 
2001.  

Records from GSIS General Hospital, Dr. Ernesto L. Fontecha, 
Temple Community Hospital, Labiosound, Santo Tomas de Aquino 
Medical Center, Dr. Policarpio F. Enriquez, Dr. Lee, Dr. Tony 
Kiley, St. Vincent's Medical Center, and Dr. Ovid Mercene, 
and Veterans Memorial Medical Center (VMMC), Diliman, Quezon 
City, are negative for findings or complaints of heart 
disease prior to 1977, 30 years following separation from 
service.  When the veteran's bronchiectasis was treated at 
the VMMC in 1977, cardiomegaly was noted.  

The veteran has presented evidence of medical treatment for 
heart disease, but not within one year of active service.  
The earliest indication of heart disease was the notation of 
cardiomegaly in 1977, 30 years following service.  

Moreover, although the veteran contends that his heart 
disease is related to service, there is no competent medical 
evidence of record relating his current heart disease to 
service.  While the veteran is competent to describe the 
symptoms that he experienced, his statements are without 
significant probative value in regard to the issues at hand, 
as the veteran has not been shown to possess the medical 
training or expertise needed to render a competent opinion as 
to diagnosis or medical causation.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 
1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).    The veteran has 
not otherwise presented any credible evidence of a 
relationship between current heart disease and service.  

With respect to the veteran's claim for service connection 
for memory loss, contrary to the veteran's contention that he 
has a disorder manifested by memory loss which is related to 
his active service, there is no competent medical evidence 
that such a disability exists.  The record does not contain 
any diagnosis by a medical professional of a memory loss 
disorder.  While the veteran is competent to describe the 
symptoms that he experienced, his statements are without 
significant probative value in regard to the issues at hand, 
as the veteran has not been shown to possess the medical 
training or expertise needed to render a competent opinion as 
to diagnosis or medical causation.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 
1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Thus, the veteran's personal belief that he has current heart 
disease related to service cannot serve to prove that any 
heart disease had its onset during active service or is 
related to any in-service disease or injury.  Similarly, his 
personal belief that he has a current disorder manifested by 
memory loss that is related to service cannot serve to prove 
that he has such a disorder considering the complete absence 
of competent medical evidence supporting his claim.  

In the absence of medical evidence establishing a current 
disability related to active service, the preponderance of 
the evidence is against the claims for service connection for 
heart disease and a disorder manifested by memory loss.  The 
benefit of the doubt has been considered, but there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the issues.  That doctrine is not for 
application in this case because the preponderance of the 
evidence is against the veteran's claims.  See Gilbert v. 
Derwinski, 1 Vet. App. at 55.


ORDER

Service connection for heart disease is denied.

Service connection for a disorder manifested by memory loss 
is denied.

New and material evidence to reopen the claim of service 
connection for respiratory disorders, to include chronic 
obstructive pulmonary disease, emphysema and pulmonary 
tuberculosis, not having been received, the claim remains 
denied.


REMAND

Review of the record reflects that the RO, in a February 2003 
decision, denied service connection for PTSD.  The veteran 
submitted argument in support of his claim in March and April 
2003, in addition to a lay statement, as well as two 
additional lay statements, including one from a former 
comrade, in August 2003.  The Board observes that the 
veteran's written communication met the necessary elements to 
be considered a Notice of Disagreement.  See 38 C.F.R. 
§ 20.201 (2003).   In April 2003, the RO erroneously informed 
the veteran that he needed new and material evidence to 
reopen his PTSD claim denied in February 2003.  That claim 
had not become final.  See 38 C.F.R. § 20.302 (2003).   

In view of the foregoing, the Board finds that the issue of 
service connection for PTSD has been placed in appellate 
status by the filing of a Notice of Disagreement.  In 
Manlicon v. West, 12 Vet. App. 238 (1999), the United States 
Court of Appeals for Veterans Claims held that in these 
circumstances where a Notice of Disagreement is filed, but a 
Statement of the Case has not been issued, the Board must 
remand the claim to the RO to direct that a Statement of the 
Case be issued.  See also Godfrey v. Brown, 7 Vet. App. 398, 
408-10 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 
(1996).  Accordingly, this case is REMANDED to the RO for the 
following actions:

The RO should provide the veteran a Statement 
of the Case as to the issue of PTSD in the 
February 2003 rating decision.  In order for 
the veteran to obtain appellate review of 
this issue, he must follow the regulatory 
provisions governing the submission of a 
substantive appeal in order to perfect his 
appeal.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.200, 20.202, 20.302(b) (2003).  
The case should only be returned to the Board 
following the issuance of the SOC if this 
issue is perfected by the filing of a timely 
substantive appeal.  See Smallwood v. Brown, 
10 Vet. App. 93, 97 (1997).

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



